                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

STEVE D RYAN,                                    :
                                                 :
                          Plaintiff,             :
                                                 :
                  v.                             :       Case No. 4:18-cv-00117-CDL-MSH
                                                 :
JOHN DOE,                                        :
                                                 :
                          Defendant.             :


                                                ORDER

          Pro se Plaintiff Steve D. Ryan initiated the above-styled action on June 11, 2018,

by filing a document titled “Motion for Exceptional Circumstances Appointment of

Counsel.” Compl. 1, ECF No. 1. In the document, Plaintiff indicated that he wished to

file a civil rights complaint brought under § 1983, but he was diagnosed with “borderline

intelligence function.” Id. at 1. Plaintiff requested appointed counsel to assist him with

pursuing claims arising from events that occurred during his incarceration at Rutledge State

Prison and Augusta State Medical Prison. Id. at 1-2; Second Mot. to Appoint Counsel 1-

3, ECF No. 6. On June 29, 2018, the United States Magistrate Judge denied Plaintiff’s

motion to appoint counsel and directed Plaintiff to (1) refile his complaint using the Court’s

standard complaint form and (2) either pay the $400.00 filing fee or submit a properly

completed motion to proceed in forma pauperis. Order 1-3, 5, June 29, 2018, ECF No.

5.1 Plaintiff was afforded twenty-one (21) days to respond and cautioned that failure to

1
    As discussed in the Magistrate Judge’s order, Plaintiff has been able to litigate in the past and
timely and fully comply with the Court’s directives would result in the dismissal of this

action. Id. at 5.

       Thereafter, Plaintiff filed a second motion to appoint counsel (ECF No. 6), a motion

for extension of time (ECF No. 7), and a motion for leave to proceed in forma pauperis

(ECF No. 8). Plaintiff, however, did not recast his complaint on the Court’s standard

complaint form or otherwise attempt to fully comply with the Magistrate Judge’s

directives. The Magistrate Judge denied Plaintiff’s second motion to appoint counsel and

provided Plaintiff an additional opportunity to recast his complaint as originally directed.

Order 1-3, Sept. 6, 2018, ECF No. 9. The Magistrate Judge afforded Plaintiff twenty-one

(21) days in which to respond and again cautioned Plaintiff that failure to comply would

result in the dismissal of this action. Id. at 1, 3. Plaintiff filed a timely response but

refused to comply with the Court’s directives and elected to file “objections” instead.

Resp., ECF No. 10. Plaintiff alleged that he cannot file a civil rights complaint because

he does not know the names of the defendants involved in his lawsuit. Id. at 1.

       The Magistrate Judge afforded Plaintiff a third and final opportunity to submit a

complaint detailing his claims for relief.       Order, Oct. 24, 2018, ECF No. 11.           The

Magistrate Judge further advised Plaintiff that whether Plaintiff knows the names of

defendants or not, Plaintiff must still file his complaint on the Court’s standard forms. Id.




appears to have sufficient mental capacity to pursue his claims without appointed counsel.
Order 2-3, ECF No. 5.
                                                 2
at 2-3. The Magistrate Judge also directed Plaintiff to describe the defendants in detail.

Id. Plaintiff was once again afforded twenty-one (21) days in which to respond and once

again advised that if he failed to do so, this action would be dismissed. Id.

       For the third time, Plaintiff has chosen to ignore the directives of the Court and has

once again submitted a construed motion to appoint counsel. Third Mot. to Appoint

Counsel, ECF No. 12. His repeated failure to follow the Court’s directions warrants

dismissal of this action, as Plaintiff has been repeatedly warned. Plaintiff’s behavior also

constitutes a failure to prosecute. This action has now been pending for over six months,

and Plaintiff has neither filed a complaint nor demonstrated an intention to pursue this

action in an appropriate manner. For these reasons, and because it does not appear that

Plaintiff will be barred by the statute-of-limitations from refiling his claims in the near

future,2 the instant action is hereby DISMISSED WITHOUT PREJUDICE. See Fed.

R. Civ. P. 41(b); Brown v. Tallahassee Police Dep't, 205 F. App'x 802, 802 (11th Cir. 2006)

(per curiam) (“The court may dismiss an action sua sponte under Rule 41(b) for failure to

prosecute or failure to obey a court order.” (citing Fed. R. Civ. P. 41(b) and Lopez v.


2
 It appears that Plaintiff’s potential claims are based on events that occurred at the Augusta State
Medical Prison in January 2018 as well as ongoing events at Rutledge State Prison. Mot. to
Appoint Counsel, 3, ECF No. 6. Therefore, it does not appear that dismissal without prejudice
will have the effect of precluding Plaintiff from re-filing due to the statute of limitations running.
Nevertheless, if dismissal is tantamount to dismissal with prejudice, dismissal is still warranted.
Plaintiff’s repeated failure to file his claims using the Court’s standard complaint form is willful
and lesser sanctions will not suffice to correct his conduct. See Hickman v. Hickman, 563 F.
App’x 742 (11th Cir. 2014) (upholding sua sponte dismissal with prejudice for failure to
properly respond to the district court's order); Eades v. Ala. Dep't of Human Res., 298 F. App’x
862 (11th Cir. 2008) (same).
                                                    3
Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978))).


             SO ORDERED this 9th day of January, 2019.


                                  s/Clay D. Land
                                  CLAY D. LAND
                                  CHIEF U.S. DISTRICT COURT JUDGE
                                  MIDDLE DISTRICT OF GEORGIA




                                            4
